Citation Nr: 0736076	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-12 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a disability evaluation in excess of 50 
percent for schizophrenia, residual type with depression, and 
organic brain syndrome.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1970 to 
September 1971.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the San 
Juan, Puerto Rico Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In December 2006, the Board received additional evidence from 
the veteran.  In October 2007, the Board inquired as to 
whether the veteran wished to have the RO review the 
additional evidence, or waive his right to have his case 
remanded to the RO.  In the same month, the veteran indicated 
that he waived his right to have his case remanded to the RO 
for review of the additional evidence.  The case is therefore 
ready for appellate review.

To the extent the veteran's statements could be construed as 
a claim for a total disability rating based on individual 
unemployability, that matter has not been developed for 
appellate review and is referred to the RO for action deemed 
appropriate.  


FINDING OF FACT

The veteran's service-connected schizophrenia, residual type, 
with depression and  organic brain syndrome is manifested by 
occupational and social impairment with deficiencies in most 
areas due to such symptoms as: auditory hallucinations, 
impaired impulse control, anger, insomnia; near-continuous 
depression affecting the ability to function independently, 
appropriately and effectively; feelings of helplessness and 
hopelessness; short-term memory impairment; difficulty in 
adapting to stressful circumstances; and the inability to 
establish and maintain effective relationships.  The 
schizophrenia does not cause total occupational and social 
impairment.  


CONCLUSION OF LAW

The criteria for a 70 percent disability evaluation, but no 
higher, for service-connected schizophrenia with depression 
and organic brain syndrome are met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2007); 38 C.F.R. § 4.130, Diagnostic Codes 9204-
9304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in June 2003 that fully addressed 
all four notice elements and was sent prior to the initial 
AOJ decision in this matter.  The letter informed the veteran 
of what evidence was required to substantiate the increased 
rating claim and of the veteran's and VA's respective duties 
for obtaining evidence.  The veteran was also asked to submit 
evidence and/or information to the RO to support his claim.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).
VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA medical 
evidence.  The veteran submitted private medical records from 
Dr. Sanchez and First Panamerican Hospital.  The veteran has 
also been afforded VA medical examinations in conjunction 
with this claim.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4.  Disability ratings are intended to 
compensate impairment in earning capacity due to a service-
connected disorder.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007).  Evaluation of a service-connected disorder requires a 
review of the veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2007).  
If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2007).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2007), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  

The veteran's schizophrenia with depression and organic brain 
syndrome is rated under Diagnostic Codes 9204-9304.  38 
C.F.R. § 4.130 (2007).  Diagnostic Code 9204 contemplates 
schizophrenia, undifferentiated type, and Diagnostic Code 
9304 contemplates dementia due to head trauma.  Both 
disabilities are considered mental disabilities and are rated 
using the same criteria.  Under such codes, a 50 percent 
evaluation is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near- continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work like setting); and the inability to establish 
and maintain effective relationships.  Id.

A 100 percent evaluation, the maximum allowable, is warranted 
when there is total occupational and social impairment, due 
to such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

The psychiatric symptoms listed in the above rating criteria 
are not exclusive, but are examples of typical symptoms for 
the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. 
App. 436 (2002).

The Global Assessment of Functioning (GAF) Scale is a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  Diagnostic and Statistical Manual of Mental 
Disorders 32 (4th ed. 1994).  The GAF Scale score is based on 
all of the veteran's psychiatric impairments.  A GAF of 31 to 
40 is indicative of some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or any major impairment in several areas, such 
as work or school, family relations, judgment, thinking or 
mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up younger 
children, is defiant at home, and is failing at school).  A 
GAF Scale score of 41 to 50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  Id.  

According to a June 2003 report, Dr. Sanchez noted that the 
veteran had considerably raised his level of subjective 
complaints, such as chronic insomnia and disruptive behavior, 
especially at home, becoming worrisome to himself and to 
others.  On examination, the veteran was outwardly affable; 
very restless and soon shifted into a hostile account of his 
recent difficulties in all areas of his daily life.  His 
affect was labile, shifting in mood rapidly, as his train of 
thought was erratic and poorly organized.  Thought content 
included a mix of aggressive ideas, inwardly and outwardly 
directed with guilt feelings, despondency about the future, 
strong paranoid defenses, insecurity, ambivalence, and 
contradictory emotions.  There were auditory perceptual 
disorders that appeared related to his hypnagogic periods 
that continually break up his sleep.   The veteran was 
oriented, but had gross memory losses that spanned both 
recent and remote events.  Attention was very short, and 
concentration was clearly diminished.  His judgment was 
erratic and impulsive, especially social judgment.  Insight 
was not adequate.  Dr. Sanchez concluded that the veteran had 
decompensated gradually and slowly in the decades, but was 
rapidly disorganized and becoming dysfunctional to the point 
where his ability to retain a productive job is not possible.  
Additionally, Dr. Sanchez noted that the potential for an 
abrupt and unexpected aggressive act was present at an 
elevated level.  

On July 2003 VA examination, the veteran complained of 
suffering from daily seizures.  He stated that he was in the 
process of retiring from his job due to feelings of anxiety, 
forgetfulness, as well as pressure and persecution by his 
peers and supervisors.  He indicated that he had been able to 
keep his personal hygiene and attend to his daily basic 
activities.  He noted that he has experienced periods of 
hearing voices.  He was oriented times three.  His mood was 
anxious, and his affect was constricted.  His attention and 
concentration were both noted as fair.  His speech was clear 
and coherent.  He was not hallucinating.  He was not suicidal 
or homicidal.  His insight and judgment were regarded as 
fair.  He exhibited good impulse control.  Axis I diagnosis 
was schizophrenia, chronic, undifferentiated type; and 
organic brain syndrome.

Based on the evidence above, the RO, in the July 2003 rating 
decision, continued a 50 percent evaluation for the veteran's 
service-connected psychiatric disability.  As noted, the 
veteran appealed the July 2003 decision.  

Evidence relevant to the severity of the veteran's current 
claim includes an August 2003 psychiatric report from Dr. 
Sanchez.  Such physician stated that the veteran's mental 
status was substantially similar to the June 2003 report.  

In a January 2004 report, Dr. Sanchez noted that the veteran, 
accompanied by his wife, had continued psychiatric treatment 
at intervals of three to four weeks.  It was noted that the 
veteran had a habit of walking to his former workplace, and 
remained in the vicinity for a few minutes, but the veteran 
denied harboring any specific aggressive intentions toward 
his former supervisors.  The veteran reported somewhat 
improved sleep patterns, and planned some passive recreation 
in the company of his wife.  On examination, the veteran 
presented with sharply increased psychomotor activity.  He 
was also very anxious, restless, with a notably poor 
associative capacity, and an inappropriate affect.  Thought 
content was difficult to explore and it was noted that the 
veteran showed many somatic concerns, fear of total loss of 
cognitive capacities, and an ambivalent attitude toward his 
increased dependency on his wife.  Dr. Sanchez indicated that 
the perceptual disorders were still present, as well as the 
projectile defenses (the referential ideas continued, and 
were rationalized now as a defense mechanism).  The veteran 
was partly oriented in time and continued to show marked 
difficulties in attention and concentration; he had poor 
recent and intermediate memories, and his recall of remote 
events was slightly less deteriorated.  Diagnoses were not 
altered; they remained schizophrenia and organic brain 
syndrome.  Dr. Sanchez stated that the veteran's prognosis 
was very poor, as his disorders were clearly of unremitting 
and irreversible nature.  Dr. Sanchez stated that the veteran 
was not able to handle funds.

During a May 2004 follow up visit with Dr. Sanchez, the 
veteran indicated that he had remained at home most of the 
time, except for brief outings, and has delegated many 
routine activities to his son and wife.  On examination, the 
veteran was hyperactive.  He continually changed positions, 
and responded pertinently, but with short phrases.  He lost 
attention rapidly and showed poor associative capacity.  His 
affect was regarded as shallow.  Thought content was totally 
focused on his internal mental processes, and his 
uncontrollable emotional shifts, and guilty feelings over his 
frequent outburst.  There was evidence of distancing of 
external affective attachments with protective defenses, 
including vigilance/observation delusions.  The veteran was 
partly oriented in time; he had a very short attention span 
and poor concentration and recall abilities.  Judgment 
continued to be very poor and insight was superficial.  Dr. 
Sanchez noted that the veteran is totally disabled.  

According to a December 2004 "Update Report" from Dr. 
Sanchez, the veteran complained of anxiety, restlessness all 
day, intrusive memories of his former job and his military 
service, difficulty relating to others, and his concern with 
every detail of his siblings' lives.  He also stated that he 
constantly asks for physical checkups of presumed physical 
illnesses, for which he needs reassurances.  The veteran 
described his sleep pattern as erratic.  He noted that he 
resented every activity his neighbors and others do and 
perceives, in a distorted fashion, their motivations.  On 
examination, the veteran showed good personal hygiene.  He 
was dressed carelessly.  He was outwardly nonchalant.  His 
mood was very anxious, and he constantly changed positions in 
his chair.   His vocabulary was good, and the volume of his 
voice was initially loud, and later it became soft and low.  
His production of thought was mixed, with a slight 
accelerated flow.  His thought content was varied - his 
principal thoughts focused on his somatic concerns that 
included both autonomic and voluntary systems, fear of 
dreaded diseases, etc.  There was also evidence of projective 
defenses, referential ideas, suspiciousness of motives and 
intent, allusions to governmental dark purposes and other 
similar perceptions.  There was also evidence of delusions of 
vigilance.  He denied any suicidal or homicidal thoughts, but 
indirectly mentioned his former boss.  He was oriented, and 
had a fair memory of recent events, and a rather poor memory 
for remote events.  His fund of knowledge was uneven; he was 
well-informed in unusual areas, and poorly informed in other 
areas, which did not correspond to his education and 
experiences.  His judgment continued to be distorted by his 
perception of reality and impulsiveness.  Insight was poor.  
Diagnosis was schizophrenia with paranoid features.  

On February 2005 VA examination, the veteran stated that he 
was frustrated because he did not finish 30 years of 
employment with the postal service.  He almost cried when he 
stated that he had problems with his former boss.  On 
examination, he was alert, aware of the interview, and in 
contact with reality.  He showed no abnormal tremors, tics, 
or mannerisms.  His answers were relevant and coherent.  He 
did not show impairment of thought process or communication.  
There were no active delusions or hallucinations, although 
the veteran stated that he occasionally heard voices while at 
home.  No inappropriate behaviors were described or observed.  
The veteran did not voice suicidal or homicidal thoughts, but 
he harbored a lot of resentment and anger toward his former 
supervisors.  He had the ability to maintain his personal 
hygiene and other basic activities of daily living.  His 
affect was shallow, but appropriate.  His mood was depressed.  
He was well-oriented as to time, person, and place.  Memory 
was preserved, but the veteran complained of difficulty with 
concentration and retention.  No obsessive or ritualistic 
behavior was described.  His rate and flow of speech was 
adequate.  No panic attacks were referred.  The examiner 
noted the veteran's complaints of depression, lacking energy 
or interest in his surroundings, feelings of irritability, 
and frustration.  His judgment was considered fair, and his 
insight was poor.  The examiner noted that the veteran has 
since retired from his postal job due to his neuropsychiatric 
disability and stated that the veteran's signs and symptoms 
interfered with employment.  Interference with social 
functioning was moderate.  Axis I diagnosis was schizophrenic 
disorder, residual type with depression, and organic brain 
syndrome by record and history.  A GAF score of 50 was 
assigned for his schizophrenia, a GAF score of 70 was 
assigned for his organic brain syndrome. 

Dr. Sanchez, in a February 2005 statement, stated that the 
trajectory of the veteran's symptoms showed a clear decline 
in all areas of functioning, and his protective home 
environment is essential to his stability, along with 
medication and therapy.

In July 2006, the veteran presented to an appointment with 
Dr. Sanchez.  He had a marked limp, and walked hesitantly.  
He grimaced when seating himself, gesturing off helping 
hands.  He was alert at initial interchanges, but later 
showed brief periods of mutism and distraction, regaining 
contact in a few seconds.  The veteran's answers were 
relevant, but sketchy.  His mood was mixed, anxious, and sad, 
with slow and uneven progress of thought.  His thought 
content continued to focus on current sequels of his in-
service auto accident, his resentment because of his 
dependence on others, loss of self esteem and despondence, 
all associated with his multiple injuries.  The veteran 
continued to harbor referential ideas when out, aggressive 
ideas toward all people he blames for his past work problems, 
and his current health problems.  He was wholly centered on 
his own infernal dysphoric and somatic symptoms.  Orientation 
was partial in time, and the veteran continued to have memory 
problems, with a very short attention span and poor immediate 
recall.  His fund of knowledge was clearly below the level of 
past observations.  Dr. Sanchez noted that the veteran had 
failed to regain a level of functionality which was already 
minimal, particularly in the areas of interpersonal 
relations, reality testing, etc.  Additional damage to brain 
issue function was present, and rendered the veteran 
housebound, requiring the aid and supervision of his wife at 
all times.  Dr. Sanchez stated that the veteran to be unable 
to handle funds and is totally and permanently disabled. 

In September 2006, the veteran was admitted to a private 
hospital for psychiatric treatment due to symptoms of 
anxiety, insomnia, irritability, restlessness, impulsive 
behavior, and auditory hallucinations.  Axis I diagnosis was 
major depression and paranoid schizophrenia.  A GAF score of 
40 was assigned; and it was noted that his best GAF score of 
the year was 45.  According to the discharge report, it was 
noted that the veteran needed or required assistance and/or 
supervision in taking his medications.  Restructuring a plan 
for his free time was also recommended.   

On review, the Board finds that the veteran's current 
symptoms associated with his schizophrenia with depression 
and organic brain syndrome have increased in severity and 
best fit the criteria for a 70 percent disability evaluation 
under Diagnostic Code 9204-9304.  The preponderance of the 
evidence shows that the veteran's neuropsychiatric disability 
is currently manifested by occupational and social impairment 
with deficiencies in most areas, manifested by auditory 
hallucinations, impaired impulse control, anger, insomnia; 
near-continuous depression affecting the ability to function 
independently, appropriately and effectively; feelings of 
helplessness and hopelessness; short-term memory impairment; 
difficulty in adapting to stressful circumstances; and the 
inability to establish and maintain effective relationships.  

In short, although the veteran has not met all of the 
criteria for a 70 percent evaluation, the Board concludes 
that symptomatology associated with the veteran's 
schizophrenia with depression and organic brain syndrome more 
nearly approximates the criteria for a 70 percent evaluation.  
See 38 C.F.R. § 4.7.  For the reasons and bases expressed 
above, the Board concludes that a 70 percent disability 
evaluation is warranted for the veteran's service-connected 
schizophrenia with depression and organic brain syndrome.  To 
that extent, the appeal is allowed.

The Board also finds that an evaluation in excess of 70 
percent for schizophrenia with depression and organic brain 
syndrome is not warranted.  While Dr. Sanchez considers the 
veteran totally disabled due to his neuropsychiatric 
disability, such statement is not consistent with the 
objective symptoms noted in his reports and the other 
evidence of record.  Though the veteran harbors resentment 
and anger toward his former supervisors, there is no 
indication that he has any homicidal ideations or exhibits 
persistent danger of hurting others.  There is some evidence 
of auditory hallucinations, but no evidence of suicidal 
ideations, or persistent delusions.  Further, while there is 
some impairment of both recent and remote memory, the 
preponderance of the evidence does not reflect that such 
impairment is gross.  The record does not reflect that he has 
experienced memory loss for names of close relatives, or his 
own name.  There is also no evidence of grossly inappropriate 
behavior, nor has the veteran been disoriented as to time or 
place.  Finally, though the evidence shows that the veteran 
has delegated many activities of daily living to his wife, it 
does not reflect that he exhibits an intermittent inability 
to perform activities of daily living, including maintenance 
of minimal personal hygiene.  He has presented to his 
appointments adequately dressed and has maintained his 
personal hygiene, albeit with his wife's assistance.  
According to the 2006 hospitalization report, when asked what 
areas of daily living the veteran needed assistance with, the 
treating physician noted that the veteran only needed 
assistance in taking his medications.  Based on all 
foregoing, the Board concludes that a 100 percent evaluation, 
the maximum allowable, is not warranted for the veteran's 
schizophrenia with depression and organic brain syndrome.  
See Diagnostic Codes 9204-9304.  


ORDER

Entitlement to a 70 percent disability evaluation, but no 
higher, for schizophrenia with depression and organic brain 
syndrome is granted, subject to regulations governing 
monetary benefits.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


